— -In a special proceeding supplementary to judgment, the judgment debtor appeals from an order of the Supreme Court, Rassau County, entered January 15, 1960, adjudging him in contempt ■of court and fining him $880.79, plus $100 ,as counsel fees and $20 as costs, ■for violating the restrictive provisions ,of a subpoena duly issued and served ■upon him by the judgment creditors. The order permits the judgment debtor ■to purge himself by paying the said amounts within 20 days, and upon Ms failure to do so, directs Mm to be committed. The basis for the contempt proceeding is that between the time of the service of the subpoena and the time he was finally examined, he received and disposed of $880.79, the loan value of a policy -of insurance on his life, of which his wife was the beneficiary, m violation of the restrictive provisions of section 781 of the Civil Practice Act, which was imprinted .on the subpoena. Order affirmed, with costs. Ro opinion. Rolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.